Bryan, J.,
delivered the opinion of the Court.
By the Act of 1892, chapter 341, the Legislature made important changes in the School Law. This Act authorized the appointment of the boards of County School Commissioners by the Governor; thus taking the appointment out of the hands of the Judges of the Circuit Court to whom it had been confided by the Act of 1812. The Governor appointed six School Commissioners for Washington County, and they in due time qualified according to law, and elected a person to fill the office of secretary, treasurer and examiner. The School Commissioners who were in office at the time of the passage of the Act above-mentioned, and whom for convenience we shall designate as the Old Board, refused to surrender to their successors the books, papers and official seal of the Board, and have appointed trustees for the school districts, and school teachers, wherever necessary, and have retained control of the public schools in Washington County. The Commissioners appointed by the Governor, whom we shall call the New Board, have taken no steps to obtain, by the aid of the law, possession of the offices to which they have been appointed. The Old Board filed a bill in equity in the Circuit Court for Washington County against the County *289Commissioners, praying for an injunction to restrain them from paying to any person other than their secretary and treasurer any money due and payable to the Board of County School Commissioners of Washington County. On petition of the New Board and their secretary, treasurer and examiner, they were by order of Court admitted to appear in the suit as parties defendant. They as well as the County Commissioners answered the bill of complaint. When the cause was heard, the Court passed a decree enjoining the County Commissioners from paying to the treasurer of the New Board, or to any other person than the treasurer of the Old Board, any money which was payable to the Board of County School Commissioners, and also enjoining them from interfering with the Old Board in the performance of its duties, and also enjoining them from refusing to pay to the treasurer of the Old Board any money due to the Board of School Commissioners. Appeals were taken by the County Commissioners and by the New Board.
When a person has been duly appointed to public office, and has taken the prescribed oath, and done such other things as are made prerequisites by law, he has a right to enter upon the discharge of his duties. If he is prevented by a former incumbent from obtaining possession of the office, the law affords a perfectly adequate and complete remedy. In this State the usual and appropriate proceeding is by writ of mandamus, of which a great many instances are found in our reports. It is a legal remedy, that is to say, it is administered on the law side of the Court, as contradistinguished from its equitable jurisdiction. Hence it is held, as there is a complete, perfect, and adequate remedy at law, that a Court of equity is debarred from determining the title to an office disputed betweexx conflicting claimants. It will be thus seexx that it was not within the power of *290the Oourt below to adjudicate which of the rival Boards was the lawful Board of School Commissioners, and consequently it is not within the power of this Court on appeal in this case. This Court has on rare occasions expressed an opinion on a question not presented by the record; but it has always been in a case where it was seen that it would terminate the existing controversy. If we were to express an opinion in this case, we have not the power to give effect to it by putting either Board in possession of the office; and we do not see how we would in any way promote the public interest by a departure from the usual course of confining our opinion to the matters presented for decision by the record.
The Old Board were appointed many years ago by the Judges of the Circuit Court, and by virtue of that appointment are now in possession of their office, and are exercising its functions, and discharging its duties. We cannot recognize them as officers de jure; because by the terms of the statute of 1892 the appointment and qualification of their successors put an end to their official term. As we have said, we have not the power in this case to adjudicate the validity of the title thus acquired; and likewise we have not the power to adjudicate the validity of the title of the old incumbents. But it is our duty to recognize the visible facts of the case, and to deal with them. The public interest requires that the duties of the Board must be performed by somebody. The Board was not established for the benefit of individuals; but to accomplish high and paramount objects of public policy. It could never be tolerated that the course of public education should be arrested, while a contest was waged to determine what individuals should administer the system. It is on considerations of this kind that the law recognizes a de facto officer, and not from any regard to his personal interests. The public business must be transacted, and therefore his official acts performed in *291doing wliat the law requires to be done must be sustained as valid. There is no alternative between this course -and the stoppage of the public business; and this latter result is, of course, out of the question. If the defacto •officer is to discharge the duties of his office, he must have a right to use the means which the law has provided for the purpose. And it would be in vain to give him the right to the means, if the Courts should refuse him their aid in obtaining them. Upon these grounds, we think, that the Courts ought to aid the Old Board in obtaining the money which has been set apart for the maintenance of the public schools ; that is to say, as long as the Old Board is in actual and visible possession of the public trust once confided to it; but no longer. It will be perceived that we are speaking exclusively of such matters as affect the public interest, and have no reference whatever to such acts of a de facto officer as •concern his own personal interests. It is not necessary now to say more on this latter question, as it may come before us hereafter in a proceeding where it will he directly presented.
The injunction decreed by the Circuit Court is peculiar in its form. It enjoins the County Commissioners from refusing to pay to the treasurer of the Old Board money which was payable to the Board of School Commissioners of Washington County. This, of course, is equivalent to an affirmative order that they shall make such payment. In Carlisle vs. Stevenson, 3 Md. Ch. Dec., 503, Chancellor Johnson said, that this form of injunction originated with Lane vs. Newdigate, 10 Vesey, 193, and that the principle of that case seemed never to have been repudiated. This practice is entirely unobjectionable ; hut it does not seem to have been frequently followed in this State. The injunction decreed was, however, not within the special prayer for this writ contained in the bill of complaint. But the Act of 1886, chapter 441, (Code, Article 16, section 177,) provided that “The *292Court may, at any stage of a cause or matter, on the application of any party thereto, or party in interest, by motion or petition, or of its own motion, order the issue of a mandate (affirmative injunction) or injunction, directing and commanding any party to such cause or matter, or an3 party properly brought before it under the existing practice, to do, or abstain from doing, any act or acts, whether conjointly or in the alternative, whether in the nature of specific performance, or otherwise named in such mandate or injunction, and may make such terms and conditions (as to security, etc.,) as to it may seem fit, preliminar to the-granting of such mandate or injunction.” We think that the injunction was authorized by this legislation. After the decree had been passed by the Circuit Court, the defendants filed a petition that the Court, would require the complainants to give an injunction-bond, and the' application was denied by the Court. This matter was within the discretion of the Court, and cannot be reviewed here. The Court fixed the penalty of the appeal bond, but ordered that the bond-should not suspend the.execution of the decree. The-Act of 1890, chapter 32, gave the Court the discretion to pass such order. If we had the power to review this, order, no effect would result from setting it aside, as we have concluded that the decree ought to be affirmed. When the Court decided that the execution of its decree-should not be stayed by the appeal bond, it ordered that the County Commissioners should pay the treasurer of' the Old Board the money payable to the School Commissioners. This was merely repeating~the decree alread3r passed, and requiring that it should be obeyed. It has-been seen that this is our opinion.
(Decided 15th March, 1893.)
Decree affirmed, with costs to be paid by the County Commissioners out of the County funds.